Citation Nr: 0015054	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-05 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for skin cancer, claimed as secondary to exposure 
to ionizing radiation, is well grounded.

2.  Entitlement to service connection for the residuals of a 
toxic nodular goiter of the thyroid, claimed as secondary to 
exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954 and from July 1954 to July 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, seborrhic keratosis/actinic changes, skin 
cancer, and a thyroid condition, each claimed as secondary to 
exposure to ionizing radiation in service.

This case has previously come before the Board on appeal.  In 
a December 1998 decision, the Board denied as not well 
grounded the veteran's claims of entitlement to service 
connection for bilateral hearing loss and for sebhorric 
keratosis/actinic changes, both claimed as secondary to 
exposure to ionizing radiation in service.  

In its December 1998 decision, the Board remanded the 
veteran's claims of entitlement to service connection for 
skin cancer and a thyroid condition for further evidentiary 
development, which was completed by the RO.  In September 
1999, the RO issued a Supplemental Statement of the Case in 
which it continued to deny the veteran's claim of entitlement 
to service connection for skin cancer, claimed as secondary 
to exposure to ionizing radiation in service.  In a November 
1999 Supplemental Statement of the Case, the RO also 
continued to deny the veteran's claim of entitlement to 
service connection for a toxic nodular goiter (thyroid 
condition), claimed as secondary to exposure to ionizing 
radiation in service.  Thereafter, the claims folder was 
returned to the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran has ever been diagnosed with 
skin cancer.

2.  The preponderance of the credible and probative evidence 
of record shows that the veteran's non-malignant toxic 
nodular goiter of the thyroid was not incurred in or 
aggravated by his service, nor was it otherwise etiologically 
related to his service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for skin cancer, claimed as 
secondary to exposure to ionizing radiation in service.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's non-malignant toxic nodular goiter of the 
thyroid was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
skin cancer and a thyroid condition.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this case; describe 
the factual background of this case; and then proceed to 
analyze the claims and render a decision.


Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

For certain chronic disorders, such as malignant tumors, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge. 38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection - radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (1999).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1999).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).  

The term "onsite participation" is specifically defined as: 
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
though April 30, 1959, d) assignment to official military 
duties at Naval Shipyards involving the decontamination of 
ships that participated in Operation Crossroads.  38 C.F.R. 
§ 3.309(d)(iv).  For tests conducted by the United States, 
the term "operational period" includes participation in 
Operation Crossroads for the period July 1, 1946 through May 
20, 1948.

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (1999).  

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (1999).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

Service-connection - well-grounded claims

The threshold question with regard to a claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis);  (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and  (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Factual Background

The record reflects that during service, the veteran served 
as a Boatswain's Mate Second Class aboard the USS McGinty 
during its participation in Operation REDWING, which 
consisted of a series of atmospheric nuclear tests conducted 
at Enewetak Atoll and Bikini Atoll in the Pacific Ocean 
between May 5, 1956 and July 22, 1956.  The record further 
reflects that the veteran was present aboard the USS McGinty 
during all 17 REDWING test detonations.

Upon enlistment, the veteran reported no history of any 
goiters, tumors, growths, cysts or cancers.  During a 
physical examination conducted upon enlistment, the veteran's 
skin and thyroid were found to be normal.  Subsequent service 
medical records are negative for any complaints or treatment 
of a skin condition, a thyroid condition or cancer.  During a 
discharge physician examination conducted in July 1958, the 
veteran's skin, mouth, and throat were found to be normal.

In February 1994, as part of the VA Ionizing Radiation 
Exposure Program, the veteran was provided with a VA physical 
examination in order to determine the extent of any residual 
illnesses related to his in-service exposure to ionizing 
radiation.  The VA examiner noted a history of basal cell 
cancers of the face and a history of benign lymph node 
resection of one of the upper anterior cervical nodes on the 
left side of the neck in the mid-1980's.  Examination of the 
veteran's head and throat was found to be negative.  
Examination of the neck revealed a well-healed scar, which 
was noted to have corresponded to the veteran's lymph node 
resection.  Laboratory tests, including a urinalysis, 
complete blood count, differential, and chemistry panel, were 
all found to be within normal limits.

In March 1994, the veteran filed a claim of entitlement to 
service connection for "skin cancer on cheek [and] scalp."  
He contended that this condition was incurred as a result of 
exposure to ionizing radiation in service.  The veteran 
subsequently filed a similar claim for a thyroid condition, 
which he also asserted was the result of exposure to ionizing 
radiation in service.

In September 1994, the veteran was provided with a VA 
dermatological examination.  Upon questioning, that veteran 
stated "I haven't had cancer."  Following further 
discussion, he indicated "except for a skin cancer."  He 
explained that in the 1970's, he had a skin lesion removed 
from his left temporal facial region just anterior to the 
scalp hairline by a dermatologist in San Gabriel, California.  
He reported that the physician "burned it off."  The 
veteran further reported that no tissue study had been done, 
which the VA dermatologist indicated made him question 
whether the diagnosis of the lesion had actually been 
"cancer".  The veteran also reported that another skin 
lesion had been removed in the 1970's from the back of his 
leg at a clinic in Alhambra, California, which he stated was 
also "burned off".  No tissue study had reportedly been 
performed on this lesion either.  The veteran further 
reported that a lump had been removed from his neck in 1988, 
which had been found to be non-malignant.  The veteran 
reported that none of these aforementioned surgical sites was 
symptomatic.  The VA dermatologist also noted that the 
veteran reported no current symptoms referable to his skin 
whatsoever.  

Upon examination, the VA dermatologist noted that he could 
find no identifying scar or lesion on the veteran's left 
temporal facial area.  However, a slightly hypopigmented 
macular area less than 1 cm. in size was observed in that 
general area.  It was determined to be unmarginated and 
inconspicuous.  The VA dermatologist further noted that he 
could identify no surgical site on the back of the veteran's 
left leg as the likely on for the procedure the veteran 
mentioned.  On the left parietal scalp area, the VA 
dermatologist indicated that he could identify no surgical 
scar or subcantaneous thickening consistent with the 
veteran's mention of having a cyst removed from that area in 
the 1970's.  On the left side of the veteran's neck, a hockey 
stick-shaped, neat and inconspicuous linear scar, 
approximately 6 cm. in length, was noted.  This scar was 
described as well healed and nontender, and was determined to 
have resulted from the non-malignant lesion that was removed 
in 1988.  The VA dermatologist concluded that a definite 
history and diagnosis of skin cancer could not be confirmed 
during this examination.  The VA dermatologist found that 
there was no evidence of recurrence of any of the skin 
lesions reportedly removed during the 1970's.

In a February 1995 statement, the veteran's private 
physician, Dr. D.H., reported that the veteran had a history 
of possibly having a toxic nodular goiter of the thyroid that 
was treated in 1970.  Dr. D.H. included with his statement a 
report of a thyroid scan conducted in March 1979, which 
revealed the presence of a cold nodule of the thyroid.  Dr. 
D.H. noted that copies of the medical records pertaining to 
the veteran's 1970 treatment could not be found.

In a June 1995 letter, the Nuclear Defense Agency reported 
the veteran's radiation dose assessment as 1.1 rem gamma for 
Operation REDWING.  The Agency indicated that a previous 
assessment of .830, which had been determined for the veteran 
in 1991, had been revised to 1.1 rem gamma to reflect the 
addition of reconstructed doses for periods during which the 
veteran did not wear a film badge.


In a September 1995 letter to the RO, Dr. D.H. indicated that 
the veteran's initial thyroid problem was toxic nodular 
goiter disease, and that it was the treatment of this 
condition through the administration of radioactive iodine 
that had rendered his thyroid inactive.  Dr. D.H. stated that 
such treatment essentially destroys the thyroid gland, which 
renders a patient hypothyroid and requires him to take 
thyroid medication for the rest of his life.  Dr. D.H. 
indicated that although hypothyroidism may not be directly 
caused by radiation, the veteran's hypothyroidism developed 
secondary to the treatment he required for his toxic nodular 
goiter disease, "which may indeed be associated with 
radiation exposure by [VA] regulations."

In April 1996, the veteran submitted a letter from Dr. P.P., 
Chief of the Rheumatology Section at a VA Medical Center.  
Dr. P.P. indicated that the veteran had developed toxic 
nodular goiter in 1969 after being exposed to radiation at 
Bikini Island in 1956.  Dr. P.P. indicated that this "is an 
approved and sanctioned effect from radiation exposure."  
Dr. P.P. further indicated that "his initial endocrine 
disease is a rated effect of the exposure and therefore he is 
entitled to all benefits assigned per the regulation."

In a February 1997 letter, the Defense Special Weapons Agency 
determined that the veteran's total external dose estimate 
for his entire period of participation in Operation REDWING 
was 1.1 rem (upper bound of 1.5).  This dose estimate also 
included exposure to residual contamination received while 
serving aboard the USS Shelton in the year following his 
participation in Operation REDWING.

In February 1997, the RO requested an opinion from the office 
of the VA Undersecretary of Health regarding whether it was 
at least as likely as not that the veteran's claimed skin 
cancer and/or thyroid condition were the result of exposure 
to ionizing radiation in service.  In a March 1997 response 
letter, Dr. S.M., the Chief Public Health and Environmental 
Hazards Officer, found that it was unlikely that the 
veteran's toxic nodular goiter or possible skin cancer could 
be attributed to his exposure to ionizing radiation in 
service.

In a May 1997 follow-up letter, Dr. P.P. indicated that she 
was writing to refute VA's view of the veteran's medical 
history.  She asserted that perhaps VA does "not realize 
that Toxic Nodular Goiter is a non-malignant thyroid nodular 
disease with sings of increased thyroid function.  Although 
you have estimated the external dose exposure, you must 
realize that no one is sure of the lower limits of internal 
exposure for the initiation of thyroid nodules."  Dr. P.P. 
then reiterated her belief that the timing of the appearance 
of the veteran's non-malignant nodular disease was correct 
for the existence of a relationship between his ionizing 
radiation exposure and his thyroid nodules.  Dr. P.P. also 
asserted that verification methods for ionizing exposure 
might not have been as accurate for Operation REDWING as 
previously published, and that a reevaluation needed to be 
undertaken.

In a July 1997 follow-up letter, Dr. D. H. also reasserted 
his belief that the veteran's non-malignant thyroid nodular 
disease that developed in 1969 was a direct consequence of 
his in-service exposure to ionizing radiation.  Dr. D.H. also 
asserted his belief that there was no basis in VA's denial of 
his claim as pertinent regulations only require that the 
veteran be exposed to radiation in service and that a disease 
associated with such exposure develop, and not that he be 
exposed to a certain level of radiation.  Dr. D.H. further 
asserted that he believed that denying the veteran benefits 
based on radiation data supplied about an operation that took 
place 40 years ago "when radiation data was inaccurate, is 
absurd, if not criminal."

In another letter to the RO submitted in January 1999, Dr. 
P.P. indicated that the veteran had no family history of 
thyroid disease or any autoimmune disease.  She also noted 
that he was male, which put him at lesser risk for thyroid 
disease, and that he had olive skin, which put him at less 
risk for skin cancer and melanoma.  Dr. P.P. determined that 
these factors supported the conclusion that the veteran's in-
service exposure to ionizing radiation contributed to his 
development of toxic nodular goiter disease and "facial 
cancers."

In December 1998, this case was remanded by the Board.  The 
Board found that because non-malignant thyroid nodular 
disease was recognized as a radiogenic disease under 
38 C.F.R. § 3.311, the procedures set forth in 38 C.F.R. 
§ 3.311 must be complied with.  In particular, the Board 
noted that the March 1997 opinion from Dr. S.M. had failed to 
address each of the factors set forth in 38 C.F.R. § 3.311.  
The Board further found that because skin cancer was also 
identified as a radiogenic disease under 38 C.F.R. § 3.311, 
an attempt should be made to acquire the treatment records 
regarding the removal of possibly cancerous lesions from the 
veteran's face in order to determine if the veteran in fact 
had cancer.  In the event that it was determined that the 
veteran in fact had skin cancer, the RO was instructed to 
ensure that the provisions of 38 C.F.R. § 3.311 were applied 
in this regard.

In compliance with the Board's remand instructions, the RO 
issued a letter to the veteran in March 1999 requesting that 
he identify the names, addresses, and approximate dates of 
any treatment received for both his claimed skin condition 
and thyroid condition.  In a March 1999 response, the veteran 
indicated that he had already submitted all available records 
pertaining to his medical history.  He indicated that all of 
the physicians who treated him in the 1960's and 1970's had 
passed away, and that he had no way to obtain their 
paperwork.  The veteran stated that Drs. P.P. and D.H. were 
the only physicians currently treating him and that he had 
already submitted their records to date.

In April 1999, the RO issued a letter to Dr. D.H. requesting 
that he submit copies of all available records pertaining to 
his treatment of the veteran.  In response, Dr. D.H. 
submitted clinical notes dated from 1996 to 1998, which 
reflect ongoing treatment through medication for atrial 
fibrillation and hypothyroidism.

In August 1999, the RO obtained another opinion letter from 
Dr. S.M., Chief Public Health and Environmental Hazards 
Officer of VA, regarding whether it was at least as likely as 
not that the veteran's thyroid condition developed as a 
result of exposure to ionizing radiation in service.  Because 
the RO had been unable to obtain competent medical evidence 
that the veteran had ever been diagnosed with skin cancer, 
Dr. S.M. was not asked to comment on the veteran's claimed 
skin condition.  In her opinion, Dr. S.M. noted that the 
veteran had been exposed to the following doses of radiation 
in service: external neutron - 0.00 rem; external gamma - 
1.1. rem with an upper bound of 1.5 rem; internal 50-year 
committed dose equivalent to the thyroid - 1.2 rem.  Dr. S.M. 
further noted that the veteran had received a low dose of 
radiation in comparison to the current annual occupational 
limit of 5 rem set by the Nuclear Regulatory Commission, and 
that most effects of ionizing radiation have been observed 
only at doses of generally 20 or more rads received over a 
brief period of time.  After considering several scientific 
studies regarding the effects of ionizing radiation on the 
thyroid, as well as the veteran's gender and pertinent family 
history, Dr. S.M. concluded that it was unlikely that the 
veteran's toxic nodular goiter could be attributed to 
exposure to ionizing radiation in service.  This conclusion 
was also based on the veteran's age at the time of his 
exposure, the time lapse between his exposure and the onset 
of his claimed disease, and the extent to which any exposure 
to radiation outside of service might have contributed.  In 
this case, Dr. S.M. acknowledged that no relevant history of 
exposure had been identified outside of service.

In a final statement submitted in October 1999, Dr. P.P. 
stated that she had treated the veteran for hypothyroidism.  
She reiterated her belief that "in accordance with the 
regulation for the exposure to ionizing radiation, [the 
veteran] should be service connected for his non malignant 
nodular thyroid and compensated."

Analysis

The veteran is seeking service connection for skin cancer and 
for the residuals of a toxic nodular goiter of the thyroid.  
He essentially contends that both of these conditions were 
incurred as a result of exposure to ionizing radiation in 
service.  In the interest of clarity, the Board will 
separately address these claimed disabilities.

Whether the veteran's claim of entitlement to service 
connection for skin cancer is well grounded.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, 7 Vet. App. 
at 506.

It must first be shown, therefore, that there is medical 
evidence of a current, pertinent disability.  The second 
requirement for a well-grounded claim under Caluza is 
evidence of a disease or injury in service.  For direct 
service connection, there must be medical evidence of a link 
between the two.  This must be established by competent 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 4709 
(1994) and cases cited therein.

The first element of a well-grounded claim is a presently 
existing disability stemming from the disease or injury 
alleged to have begun in or been aggravated by service.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As will be discussed in 
greater detail below, the Board is denying the veteran's 
claim as to this issue because the initial prong of the 
Caluza test has not been met.  There is no medical evidence 
of skin cancer or of any residuals thereof.  

Presumptive service connection - radiation exposure

The record reflects that the veteran served as a Boatswain's 
Mate Second Class aboard the USS McGinty during its 
participation in Operation REDWING from May 5, 1956 and July 
22, 1956.  Thus, the Board finds that the veteran is 
considered a "radiation exposed veteran" as defined by the 
provisions of 38 C.F.R. § 3.309(d)(3).

However, status as a radiation-exposed veteran is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  Although 
the veteran is seeking service connection for skin cancer, 
the Board notes that skin cancer is not one of the specified 
disabilities presumed to be related to exposure to radiation 
pursuant to 38 C.F.R. §§ 3.307 and 3.309.  Because the 
veteran's claimed skin cancer is not included among the 
diseases specified at 38 C.F.R. § 3.309(d), the Board finds 
that the veteran's claim of entitlement to service connection 
for skin cancer as evaluated under the regulations governing 
presumptive service connection based on radiation exposure is 
not well-grounded.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Contrary to certain statements made by Dr. P.P., 
and Dr. D.H., the provisions do not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  Section 3.311 essentially 
states that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  As noted above, in 
June 1995, the Nuclear Defense Agency found veteran's 
radiation dose assessment was determined in June 1995 to be 
1.1 rem gamma.

The veteran is claiming entitlement to service connection for 
skin cancer, which is among the radiogenic diseases specified 
in section 3.311(b)(2).  However, the Board can find no 
competent medical evidence demonstrating that the veteran was 
ever diagnosed with skin cancer.  Although the veteran has 
stated that the skin lesions for which he received treatment 
in the 1970's were cancerous, the record does not show that 
the veteran possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert in order for such claims to be considered competent 
evidence of a diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Furthermore, although the Board recognizes that the February 
1994 VA examiner and Dr. P.P. both reported that the veteran 
had a history of treatment for cancer on his face in the 
1970's, these statements appear to be based solely on a 
history reported by the veteran.  The Court has held that 
"[e]vidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence'. . . . "  LeShore v. Brown, 8 Vet. App. 406, 410 
(1995).  In addition, although the presence of an 
asymptomatic, well-healed scar was observed on the veteran's 
neck by both the February 1994 VA examiner and the September 
1994 VA dermatologist, this scar was found by both of these 
examiners to be secondary to the benign lymph resection, and 
not to skin cancer. 

In essence, the Board can find no competent medical evidence 
demonstrating that the veteran was ever diagnosed with skin 
cancer.  The Board notes that the RO attempted to obtain 
copies of the treatment records pertaining to the veteran's 
alleged 1970 treatment for "skin cancer".  However, the 
veteran has reported that the physicians who treated him for 
his lesions are now deceased, and that he has no way to 
obtain these records.  Therefore, in light of the absence of 
any competent medical evidence demonstrating that the veteran 
has been diagnosed with skin cancer, and/or that he current 
has any residuals of claimed skin cancer, the Board must 
conclude that the veteran's claim as evaluated under the 
regulations governing service connection for radiogenic 
diseases is not well-grounded. 

Direct service connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee, 34 F.3d at 1043-1044.  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
regulations governing direct service connection.

To reiterate, in order for a claim to be well grounded, there 
must be competent evidence of (1) a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); (3) a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

As discussed in detail above, there is no competent medical 
evidence of record demonstrating that the veteran has ever 
been diagnosed with skin cancer or that he currently has any 
residuals of skin cancer.  Although the Board recognizes that 
the veteran has apparently undergone treatment for various 
skin conditions other than skin cancer in the past, the 
September 1994 VA dermatologist specifically found that there 
was no evidence indicating that the veteran had experienced 
any recurrence of his skin lesions since their removals in 
the 1970's.  There is also no other evidence of record 
demonstrating that the veteran has a current diagnosis of any 
other sort of skin condition, with the exception of his 
keratosis/actinic changes which were separately addressed in 
the Board's December 1998 decision.  Therefore, the Board 
finds that the veteran has failed to satisfy the first 
element of Caluza, competent medical evidence of a current 
disability.

In short, the Board finds that there is no competent medical 
evidence of a current diagnosis of skin cancer or of any 
residuals.  The Court has held that in the absence of 
competent medical evidence of a current disability, a claim 
is not well grounded.  Chelte v. Brown, 10 Vet. App. 268 
(1997).  In Brammer, 3 Vet. App. at 225, the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In Rabideau, 2 Vet. App. at 143, 
the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes a failure to 
present a plausible or well-grounded claim.  Therefore, the 
Board finds that the veteran has not submitted a well-
grounded claim of entitlement to service connection for skin 
cancer pursuant to 38 U.S.C.A. § 5107(a).  Thus, his claim is 
denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

As noted above, the RO has attempted to obtain records 
pertaining to the veteran's alleged treatment for skin cancer 
in the 1970's.  The veteran has stated, however, that the 
physicians who treated him for this condition have passed 
away, and that these records are no longer available.  The 
Board is not on notice of the existence of any other possible 
evidence that exists that, if true, would make the veteran's 
claim of entitlement to service connection for skin cancer 
plausible.  This decision serves to inform the veteran of the 
kind of evidence that would be needed to make his claims well 
grounded.

Entitlement to service connection for the residuals of a 
toxic nodular goiter of the thyroid.

Preliminary matters - well groundedness; duty to assist; 
standard of proof
 
As an initial matter, the Board finds that the veteran's 
claim of entitlement to service connection for the residuals 
of a non-malignant toxic nodular goiter of the thyroid is 
well grounded within the meaning of 38 U.S.C.A. § 5107.  This 
is based on (1) Dr. D.H.'s diagnosis of hypothyroidism 
secondary to treatment received for non-malignant toxic 
nodular goiter disease; (2) the veteran's verified exposure 
to 1.1 rem of ionizing radiation during service; and (3) the 
opinions of Drs. P.P. and D.H. indicating their belief that 
the veteran's toxic nodular goiter developed secondary to his 
exposure to ionizing radiation in service.

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is 
ample medical and other evidence of record, and there is no 
indication that there are additional records available that 
have not been obtained and which would be pertinent to the 
present claim.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

The Board notes that the medical records pertaining to the 
veteran's initial treatment for non-malignant toxic nodular 
goiter disease are not presently associated with the claims 
folder.  The record reflects that although the RO attempted 
to obtain these records, the veteran reported that the 
physician who initially treated him for this disease is now 
deceased and that these records are consequently no longer 
available.  As will be discussed in further detail below, the 
Board acknowledges for the purposes of this decision that the 
veteran was diagnosed with toxic nodular goiter disease in 
1969.  

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Presumptive service connection

Non-malignant toxic nodular goiter disease is not included 
among the chronic diseases for which presumptive service 
connection is warranted under the provisions of 38 C.F.R. 
§ 3.309(a).  Moreover, the record does not demonstrate, nor 
does the veteran contend, that such existed within one year 
after service.

Furthermore, although cancer of the thyroid is listed as a 
disease specific to radiation-exposed veterans in 38 C.F.R. 
§ 3.303(d), non-malignant toxic nodular goiter disease is not 
one of the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  Therefore, the 
Board finds that neither the presumptive provisions of 
38 C.F.R. § 3.309(a) or 3.309(d) are for application.

Radiogenic diseases under 38 C.F.R. § 3.311

Non-malignant thyroid nodular disease is recognized as a 
radiogenic disease under 38 C.F.R. § 3.311.  Because the 
record reflects that the veteran's current hyothyroidism was 
incurred as a result of treatment received for his non-
malignant thyroid nodular disease, the Board finds that the 
veteran's claim is also well-grounded under the regulations 
governing service connection for radiogenic diseases.  Thus, 
the procedures set forth in 38 C.F.R. § 3.311 must be 
complied with.  

In a December 1998 remand, the Board specifically remanded 
this case in order to ensure the RO's compliance with the 
procedures set forth in 38 C.F.R. § 3.311.  After reviewing 
the record, the Board finds that the RO has complied with the 
Board's remand instructions, as well as the procedures set 
forth in 38 C.F.R. § 3.311 for the development of claims for 
radiogenic diseases.  Specifically, the RO obtained a dose 
assessment of 1.1 rem for the veteran's exposure total in 
service exposure to ionizing radiation and then referred this 
case to the Under Secretary for Benefits for an opinion as to 
whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  

The Board notes, however, that although 38 C.F.R. § 3.311 
sets forth special procedures for handling claims brought by 
radiation-exposed veterans or their survivors, these 
provisions do not give rise to a presumption of service 
connection.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  Once the veteran's claim has been fully 
developed pursuant to the procedures set forth in 38 C.F.R. 
§ 3.311, it remains the Board's responsibility to evaluate 
the evidence.  Therefore, having found that the procedures 
set forth in 38 C.F.R. § 3.311 have been complied with, the 
Board will proceed to evaluate the merits of the veteran's 
claim.


Discussion

The Board believes that the weight of competent and probative 
evidence demonstrates that the veteran was diagnosed with a 
non-malignant toxic nodular goiter of the thyroid in 1969.  
This is based primarily on Dr. H.H.'s finding that it was the 
treatment of this condition through the administration of 
radioactive iodine that essentially destroyed the veteran's 
thyroid gland, rendering him hypothyroid for the rest of his 
life.  Thus, having found that the veteran was at one time 
diagnosed with a non-malignant toxic nodular goiter, and that 
he presently suffers from the residuals of that disease, the 
Board will turn to the question of whether the veteran's non-
malignant toxic nodular goiter disease was incurred as a 
result of exposure to ionizing radiation during service.  

After reviewing the record, and for the reasons and bases 
expressed below, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  In particular, 
the Board finds that the most probative evidence of record is 
the August 1999 opinion of Dr. S.M., who specifically 
concluded that it was unlikely that the veteran's thyroid 
condition developed as a result of exposure to ionizing 
radiation in service.  Dr. S.M. noted that the veteran had 
been exposed 1.1 rem of external gamma radiation, with an 
upper bound of 1.5 rem, which she stated may have been an 
overestimate.  According to Dr. S.M., the veteran had 
actually received a low dose of radiation in comparison to 
the current annual occupational limit of 5 rem set by the 
Nuclear Regulatory Commission.  Dr. S.M. further noted that 
most effects of ionizing radiation have been observed only at 
doses of generally 20 or more rads received over a brief 
period of time.  In reaching her conclusion, Dr. S.M. also 
considered several scientific studies regarding the effects 
of ionizing radiation on the thyroid, as well as the 
veteran's gender, pertinent family history, age at the time 
of exposure, and the time lapse between his exposure and the 
onset of his claimed disease.  Based on a discussion of all 
of these factors, Dr. S.M. determined that it was unlikely 
that the veteran's thyroid condition developed as a result of 
exposure to ionizing radiation in service.

The Board has carefully considered the opinions of Drs. D.H. 
and P.P.  However, the Board finds them to be of less 
probative value than the opinion of Dr. S.M.  In particular, 
the Board notes that both of these physicians failed to 
specifically consider each of the factors addressed by Dr. 
S.M. in her opinion, including, most significantly, the 
veteran's specific level of radiation exposure in service.  
In fact, both of these physicians appear to have assumed that 
the level of radiation exposure  that has been assigned to 
the veteran has been grossly underestimated (although as 
noted above, Dr. S.M. suggested that the dose estimate may 
have been overestimated).  There is no indication in the 
record, however, that either of these physicians has provided 
a basis for this assertion or that either physician has 
offered an alternative dose assessment for the veteran.  

The Board additionally notes that the evidence submitted by 
the appellant in this case appears in certain respects to be 
similar to evidence submitted in Loftus v, West, U.S. Vet. 
App. No. 95-256 (May 8, 1998).  In that case, an appellant 
submitted scientific evidence challenging the methodology 
used by the Defense Nuclear Agency in obtaining the dose 
estimate upon which the Board relied in its decision.  In 
reviewing that evidence, the Court observed that while the 
appellant had submitted scientific evidence for the purpose 
of challenging the Defense Nuclear Agency's estimate, "she 
did not offer an alternative dose estimate from a credible 
source."  The Court thus concluded that there was a 
plausible basis for the Board's findings, which relied upon 
the dose estimate of the Defense Nuclear Agency.  See also 
Russell v. West, U.S. Vet. App. No. 97-2082 (June 3, 1999) 
[holding that the Board had erred in not seeking 
clarification of the dose estimate because the appellant had 
submitted an alternative dose estimate in accordance with 
38 C.F.R. § 3.311(a)(3)(ii)].  As discussed in above, the 
veteran has submitted no alternative dose estimate.  
Consequently, the Board believes the dose estimate provided 
by the Defense Special Weapons Agency to be the best evidence 
of record regarding the veteran's exposure to ionizing 
radiation in service.  

The Board notes that the decisions in Loftus and Russell are 
single judge memorandum decisions and thus have no 
precedential weight.  However, such decisions may be cited 
"for any persuasiveness or reasoning it contains."  See 
Bethea v. Derwinski, 252, 254 (1992).

In essence, Dr. P.P. and Dr. D.H. appear to be asserting that 
merely because the veteran was exposed to some level of 
radiation in service, it should be assumed that this exposure 
led to his development of toxic nodular goiter disease.  
However, 38 C.F.R. § 3.311(e) specifically lists probable 
dose assessment as a factor to be considered in determining 
whether a claimed radiogenic disease is related to exposure 
to ionizing radiation in service.  See also Ramey, supra.  

Thus, the Board places much more probative weight on the 
opinion of Dr. S.M., who specifically determined a likely 
dose assessment for the veteran based on the evidence of 
record and found it to be significantly less than the current 
annual occupational limit of 5 rem set by the Nuclear 
Regulatory Commission.  As noted above, Dr. S.M. also found 
the veteran's exposure to be significantly less than the 20 
or more rads received over a brief period of time after which 
most affects of ionizing radiation have been observed.  
Therefore, in light of the fact that Dr. S.M. considered the 
specific dose assessment reaching her conclusions, and 
explained in detail the reasons for her conclusions, the 
Board finds her opinion to be of greater probative value than 
the opinions of Drs. D.H. and P.P., who both appear to have 
assumed, without explanation, that the veteran's exposure to 
ionizing radiation was much greater than has been 
demonstrated by the record and concluded, without further 
explanation, that the veteran's claimed disability was due to 
radiation exposure.

The Board appreciates that Drs. D.H. and P.P. appear to have 
taken a strong interest in the veteran's case, and that they 
both appear sincere in their belief that the veteran's toxic 
nodular goiter of the thyroid developed as a result of 
exposure to ionizing radiation in service.  However, for the 
reasons and bases set forth above, the Board finds the most 
probative evidence of record to be the opinion of Dr. S.M., 
who found that it was unlikely that the veteran's non-
malignant toxic nodular goiter of the thyroid was incurred as 
a result of exposure to ionizing radiation in service and 
provided cogent reasons therefor.  Thus, the Board finds that 
the preponderance of the evidence is against service 
connection for the residuals of non-malignant toxic nodular 
goiter disease.  The benefit sought on appeal is accordingly 
denied.


ORDER

A well-grounded claim not having been presented, entitlement 
to service connection for skin cancer, claimed as secondary 
to exposure to ionizing radiation in service, is denied.

Entitlement to service connection for the residuals of non-
malignant toxic nodular goiter of the thyroid, claimed as 
secondary to exposure to ionizing radiation in service, is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

